UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6621


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ISSAC COLE, JR., a/k/a Brother Cole,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:07-cr-00316-JFA-1)


Submitted:   July 19, 2012                   Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Issac Cole, Jr., Appellant Pro Se.     John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James    Issac   Cole,       Jr.   appeals    the      district    court’s

order   denying      his   motion    for    reduction     of     sentence      under    18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find    no   reversible     error.         Accordingly,        we   affirm     for     the

reasons stated by the district court.                   United States v. Cole,

No. 0:07-cr-00316-JFA-1 (D.S.C. Mar. 12, 2012).                            We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in    the    materials      before     the    court      and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2